Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants Reply filed on 07/22/2022 is hereby acknowledged.  The Amendments to the claims have necessitated New Ground of rejection presented herein.  The Action is being made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over obvious over Park et al (2017 PLOS ONE pages 1-13, published June 16, 2017), in view of Lowe et al (2016 The Plant Cell 28:1998-2015).
The claims are drawn to synthetic transcription factors, systems and methods for improving transformation efficiency comprising factor comprising a recognition domain and activation domain, wherein the synthetic transcription factor is configured to modulate the expression of a morphogenic gene in a cellular system wherein the one activation domain is located N-terminal and/or C-terminal to the at least one recognition domain wherein the morphogenic gene is selected from a list including Baby boom and Wuschel, wherein the recognition sequence comprises one of a large number of sequences listed in claim 8 and claim 20, wherein the gene activation comprises an increase in production of a gene product of at least about 50-fold.
Park et al teach the overexpression of PAP1 in Arabidopsis which is revealed to be a MYB1 transcription factor which is a morphogenic gene using a deactivated Cas9 synthetic transcription factor fused to a VP64 activation domain (see page 2 and 1st paragraph under results spanning pages 4-5 wherein the activation domain is located C-terminal to the dCAS9 recognition domain).  It is noted that the design of the construct promotes binding within a certain distance to the start codon of MYB1 transcription factor (see 2nd paragraph on page 5).  Park et al teach the concept of designing the synthetic transcription factor as taught in the instant application for the overexpression of genes, including morphogenic genes such as the Myb1 transcription factor.
	Park et al do not teach overexpressing Baby boom or Wuschel, nor do Park et al teach a method for increasing transformation efficiency or at least about a 50-fold increase in a gene product.
	Lowe et al teach that the morphogenic regulators Baby boom and Wuschel improve monocot transformation when overexpressed in a maize plant (see page 11).
	Given the state of the art, the disclosures by Park et al and Lowe et al, it would have been obvious to one of ordinary skill in the art to use the synthetic transcription factors taught by Park et al to increase expression of Baby boom and Wuschel to increase transformation efficiency as taught by Lowe et al, and one of ordinary skill in the art would have been motivated to do so based on reduced cost and screening time that increased transformation efficiency brings.  The sequences of claim 8 and claim 20 after searching a fair number appear to be vector sequences that are design choices present in numerous sources in the prior art absent evidence to the contrary.  Although the prior art does not specifically disclose target sequences increased by at least about 50-fold, the expression levels would be alterable by routine optimization.
Response to Arguments
Applicant's arguments filed 07/22/2022 have been fully considered but they are not persuasive. 
Applicants urge that Park does not teach the 50-fold increase in expression of the instant claims, and that although Lowe appreciates the higher level of expression needed, that the one of ordinary skill in the art would not have reason to expect that the synthetic transcription factor taught by Park would be able to achieve the expression levels necessary for increased plant transformation efficiency (see pages 19-20 of Response filed on 07/22/2022).
This is not persuasive because both the synthetic transcription factors taught in the instant application and the disclosure of the increase in transformation efficiency when overexpressing Babyboom and/or Wuschel were known in the prior art at the time of filing.  It would have been an obvious design choice to use the synthetic transcription factor of Park and drive overexpression of Babyboom and/or Wuschel as taught in Lowe and one of skill in the art would have been motivated by the increased frequencies brought by synthetic transcription factors taught by Park to use for the target genes as taught by Lowe.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-23 and 47 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
The claims as amended require synthetic transcription factors drawn to any of a large number of sequences, percent identity to said sequences, wherein the synthetic transcription factor could be one of at least thousands if not millions of embodiments wherein a targeted activation results in at least about 50-fold increase in production.
In contrast, the specification only describes very specific embodiments wherein such expression levels are achieved (see instant Figure 4, for example) and that numerous other embodiments do not result in said increase.  However, the specification does not describe beyond the specified embodiments, what elements of these embodiments are critical for the claimed function such that one of skill in the art would be able to determine whether or not they were in possession of the claimed invention.  Absent a disclosure of a representative number of working examples (in this case there are only 2) the specification must at least disclose which structures are required for the claimed function.  The specification while describing the sequence of the two embodiments does not disclose which elements of those sequences are responsible for the claimed function such that one of skill in the art would be able to determine which claimed embodiments are likely to have the claimed function and which are not.
The Federal Circuit has clarified the application of the written description requirement.  The court stated that a written description of an invention “requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials.”  University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  The court also concluded that “naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.”  Id.  Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to “visualize or recognize the identity of the members of the genus.”  Id.  
Finally, the court held:

A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  Id.
	See also MPEP section 2163, page 174 of chapter 2100 of the August 2005 version, column 1, bottom paragraph, where it is taught that 

	[T]he claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.

	See also Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ 2d 1016 at 1021, (Fed. Cir. 1991) where it is taught that a gene (which includes a transcription factor) is not reduced to practice until the inventor can define it by "its physical or chemical properties" (e.g. a DNA sequence).
Given the claim breadth and lack of description as discussed above, the specification fails to provide an adequate written description of the genus of sequences as broadly claimed.  Given the lack of written description of the claimed genus of sequences, any method of using them, such as transforming plant cells and plants therewith, and the resultant products including the claimed transformed plant cells and plants containing the genus of sequences, would also be inadequately described.  Accordingly, one skilled in the art would not have recognized Applicant to have been in possession of the claimed invention at the time of filing.  See the Written Description Requirement guidelines published in Federal Register/ Vol. 66, No. 4/ Friday January 5, 2001/ Notices: pp. 1099-1111.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT T PAGE/Primary Examiner, Art Unit 1663